IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1195
                               Filed January 28, 2015


IN THE INTEREST OF J.C.,
Minor Child,

D.C.,
     Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Terry L. Wilson,

Judge.



        An established father appeals the juvenile court order terminating his

parental rights. DECISION VACATED.



        Colin McCormack of Van Cleaf & McCormack Law Firm, L.L.P., Des

Moines, for appellant.

        Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Stephanie Brown,

Assistant County Attorney, for appellee State.

        Michael Bandstra, Des Moines, for minor child.



        Considered by Vaitheswaran, P.J., Doyle, J., and Mahan, S.J.*

        *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


MAHAN, S.J.

      An established father appeals the juvenile court order terminating his

parental rights. The established or legal father is not a parent under Iowa Code

chapter 232 (2013), and we conclude the juvenile court did not have the authority

in this termination proceeding to enter an order terminating his parental rights.

We therefore conclude the order terminating his parental rights should be

vacated.

      Daniel and Khrista were married at the time the child, J.C., was born, but

Daniel is not the biological father of the child.   In addition, Daniel is not the

adoptive father of the child. Robert is the child’s biological father. Due to the

mother’s use of methamphetamine, the child was adjudicated to be a child in

need of assistance (CINA). During the CINA proceedings, the juvenile court

entered a ruling determining that because Daniel was not the child’s biological or

adoptive father, he was not a necessary party to the proceedings and dismissed

him as a party. See Iowa Code §§ 232.2(39) (defining “parent” as “a biological or

adoptive mother or father of a child”), .91(1) (listing the necessary parties in a

CINA proceeding as the child’s parent, guardian, custodian, or guardian ad

litem). Daniel appealed that ruling.

      While the ruling dismissing Daniel from the CINA proceedings was

pending on appeal, on May 14, 2014, the State filed a petition seeking to

terminate Daniel’s parental rights.    The juvenile court denied Daniel’s motion

seeking to dismiss the juvenile court proceedings on the ground of lack of

jurisdiction, which claimed the court could not terminate his parental rights if he

was not considered to be a parent under chapter 232. The court entered an
                                            3


order on June 30, 2014, finding Daniel’s parental rights should be terminated

under sections 232.116(1)(d) and (h).1 Daniel appealed the order terminating his

parental rights.

       On December 26, 2014, the Iowa Supreme Court filed a decision

determining Daniel was not a necessary party to the CINA proceedings because

he was not a parent within the meaning of section 232.91(1). In re J.C., ___

N.W.2d ___, ___, 2014 WL 7338505, at *5 (Iowa 2014). The court also reviewed

sections 232.111(4) and 232.112(1), and concluded, “In our review of the clear

and unambiguous language of the statute, Daniel was not a necessary party to

the termination proceedings.” Id. at ___, 2014 WL 7338505, at *8. The court

found Daniel was not a parent nor a person standing in the place of a parent. Id.

       The Iowa Supreme Court noted that under section 232.117(3), Daniel

could have petitioned to intervene in subsequent termination proceedings as an

interested party, rather than a necessary party. Id. at ___, 2014 WL 7338505, at

*10-11. Our review of the record shows Daniel did not attempt to intervene in the

termination proceedings as an interested party under section 232.117(3).

       The Iowa Supreme Court has determined Daniel is not the child’s parent

under chapter 232. Id. at ___, 2014 WL 7338505, at *11 (“Although Daniel is

J.C.’s established father, he is not her parent under chapter 232.”). Because

Daniel was not a parent for purposes of chapter 232, he did not have parental

rights that could be terminated.       See Iowa Code § 232.116(1) (providing for

“termination of both the parental rights with respect to a child and the relationship

1
  The court entered an order on April 17, 2014, terminating the parental rights of Khrista
and Robert. The termination of Khrista’s parental rights was affirmed on appeal. See In
re J.C., No. 14-0658, 2014 WL 3513231 (Iowa Ct. App. July 16, 2014).
                                        4


between the parent and the child”). Daniel is not a parent under chapter 232,

and we conclude the juvenile court did not have the authority in this termination

proceeding to enter an order terminating his parental rights.      We therefore

conclude the order terminating his parental rights should be vacated.

      DECISION VACATED.